' AO 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                        UNITED STATES DISTRICT COUR                                                           FEB 12 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRI
                           v.                                                  (For Offenses Committed On        �Uoi:J>1.o.>9�"'1..d'.2J!.7.)L..E.!:�!!Y.J
                FLORENCIO JOE ALVAREZ                   (I)
                                                                                  Case Number:          3:18-CR-03364-MMA

                                                                               Serena Premjee
                                                                               Defendant's Attorney
  REGISTRATION NO.                  21567861
  D -
  THE DEFENDANT:
  �    pleaded guilty to count(s)               One of the Information.
      was found guilty on count(s)
  D   after a plea of not guilty

  Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                  Count
      8:1324{A)(l)(A)(li), {V)(li), {A)(l)(B)(I) -Transportation Of Certain Aliens For Financial Gain and    1
      Aiding and Abetting




       The defendant is sentenced as provided in pages 2 through                 ----'4'---            ofthis judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of1984.

  D    The defendant has been found not guilty on count(s)

  �    Count(s)      Remaining count dismissed                                        dismissed on the motion of the United States.


  �     Assessment: $100.00 imposed



        JVTA Assessment*: $5000.00 waived
  �     The Court finds the defendant indigent.
        *Justice for Victims of Trafficking Act of2 015, Pub. L. No. 114w22.

  �     No fine                    D Forfeiture pursuant to order filed                                                      , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                           3:18-CR-03364-MMA
' AO 245B (CASD Rev. 02118) Judgment in a Criminal Case


 DEFENDANT:                  FLORENCIO JOE ALVAREZ (I)                                             Judgment - Page 2 of 4
 CASE NUMBER:                3:18-CR-03364-MMA


                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Four (4) months




   D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
   [)<:!   The court makes the following recommendations to the Bureau of Prisons:
              1. Incarceration in California to facilitate family visitation.




   D       The defendant is remanded to the custody of the United States Marshal.

   [)<:!   The defendant shall surrender to the United States Marshal for this district or at the designated institution:
           lg]                by 12:00         P.M.             on 4/08/2019
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
   D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN

   I have executed this judgment as follows:

           Defendant delivered on



    at     ������
                                              , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL




                                                                                                  3:18-CR-03364-MMA
' AO 245B (CASD Rev. 02/18) Judgment in a C rimin al Ca se


      DEFENDANT:                     FLORENCIO JOE ALVAREZ (I)                                                                       Judgment - Page 3 of 4
      CASE NUMBER:                   3:18-CR-03364-MMA


                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three (3) years



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau ofPrisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13,             1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.

        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
        substance abuse. (Check, if applicable.)
ISi     The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
ISi
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence.             (Check ifapplicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition ofsupervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.

           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION

       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;

       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       I 0) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.




                                                                                                                                   3:18-CR-03364-MMA
··   AO 245B (CASO Rev. 02118) Judgment in a Criminal Case


     DEFENDANT:              FLORENCIO JOE ALVAREZ (I)                                              Judgment - Page 4 of 4
     CASE NUMBER:            3:18-CR-03364-MMA


                                      SPECIAL CONDITIONS OF SUPERVISION

          I.   Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
               comply with both United States and Mexican immigration law requirements.

          2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

          3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
             Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
             contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
             for revocation; the defendant shall warn any other residents that the premises may be subject to searches
             pursuant to this condition.




     II




                                                                                                   3:18-CR-03364-MMA
